 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1128 
In the House of Representatives, U. S.,

March 16, 2010
 
RESOLUTION 
Thanking Vancouver for hosting the world during the 2010 Winter Olympics and honoring the athletes from Team USA. 
 
 
Whereas the people of Canada opened their hearts and their home to the athletes of the world;  
Whereas the Olympics foster healthy competition and interaction among nations;  
Whereas these games were not without moments of tribulation and tragedy, but the courage and resolve of the athletes to continue was inspirational;  
Whereas the United States won a record 37 medals, 9 gold, 15 silver, and 13 bronze;  
Whereas the United States won the overall medal count for the first time since 1932, the highest medal total by any one nation in the history of the Winter Olympics;  
Whereas the United States men’s and women’s silver medal hockey teams excited and inspired the games with their world class play;  
Whereas Apolo Anton Ohno won his seventh and eighth medals to become the most decorated United States Winter Olympian of all time;  
Whereas the United States earned medals in Nordic Combined events for the first time in history, took the gold in men’s figure skating, and won a gold medal in bobsledding for the first time since 1948;  
Whereas United States teams and individual athletes should be honored for their contributions to these monumental achievements;  
Whereas some athletes must overcome great personal adversity to realize their Olympic dreams;  
Whereas the strong performances by United States Olympic athletes inspire children across the Nation to engage in physical fitness, work hard, and set high personal goals;  
Whereas the dedication and sacrifice of the families, coaches, and communities associated with Olympic athletes should also be recognized; and  
Whereas the Olympic torch has been extinguished in Vancouver, but the flame of camaraderie burns on in the hearts and minds of the world community: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the City of Vancouver, Team USA, and the athletes of the world for an outstanding and inspiring 2010 Winter Olympics; and 
(2)wishes participants in the 2010 Paralympic Winter Games success in their athletic endeavors.  
 
Lorraine C. Miller,Clerk.
